Case 19-12378-KBO     Doc 1296-4   Filed 01/22/21   Page 1 of 2




                          Exhibit D
                    November 26, 2019 Email
                       Case 19-12378-KBO          Doc 1296-4        Filed 01/22/21       Page 2 of 2


Seth Pearson

From:                              Seth Pearson
Sent:                              Monday, December 16, 2019 10:14 AM
To:                                'dbacon@plastipaint.com'
Subject:                           Dura claim
Attachments:                       Bid Confirm -- Plasti Paint -- Dura Auto.pdf


Hi Dave,

Following up on our call I wanted to let you know that if you guys were interested in selling your claim at this point I
could a rate of 85%.

Since Hain would be taking the risks associated with potential recoveries and the timeline of them, this would reduce
your risk and administrative responsibilities while allowing an immediate monetization of the receivables.

To get the ball rolling we would execute the attached Bid Confirm. I would then need a day or so to review the
documentation supporting the claim (invoices, POs etc…), at which point I would send you an Assignment Agreement to
finalize the transaction. Funds are sent concurrent with full‐ execution of the agreement, though to be on the safe side
we say a max of 5 days.

You can look up what has been filed so far regarding your claim at https://cases.primeclerk.com/duraautomotive/Home‐
ClaimInfo

Happy to discuss anything on your mind.

Best regards,

Seth
Seth Pearson
Sales Associate
Hain Capital Group, LLC
Meadows Office Complex
301 Route 17 North
Rutherford, NJ 07070
(201) 806-9820 - Direct
(201) 896-6102 - Fax
www.haincapital.com




                                                              1
        Confidential                                                                              HAINCAPITAL000001
